ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Red River Service Corporation                  ) ASBCA No. 62056
                                                 )
  Under Contract No. W9124E-15-D-0003            )

  APPEARANCES FOR THE APPELLANT:                    Johnathan M. Bailey, Esq.
                                                    Kristin E. Zachman, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX

  APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Susan Kim, JA
                                                    Dana J. Chase, Esq.
                                                     Trial Attorneys

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: May 11, 2021



                                               CHRISTOPHER M. MCNULTY
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62056, Appeal of Red River Service
Corporation, rendered in conformance with the Board’s Charter.

      Dated: May 12, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals